— Judgment reversed, on the law, and a new trial granted. Memorandum: The inflammatory, prejudicial and misleading remarks by the prosecutor on summation deprived defendant of a fair trial and compel reversal and a new trial. Defendant and another had been indicted for the kidnapping and rape of a 16-year-old girl. While those charges were pending, defendant allegedly attempted to bribe the victim and her mother to induce them to drop the charges. As a result, he was indicted on two counts of bribery. A jury trial on the kidnapping and rape charges resulted in a hung jury. When retried without a jury, he was acquitted. Subsequently, defendant was tried on *706the bribery charges and evidence of his prior trials on the kidnapping and rape charges was necessarily placed before the jury as the predicate for the charges of bribery. It is from conviction on those counts which defendant now appeals. I The theme of the prosecutor’s summation was that defendant’s acquittal of the rape and kidnapping charges after a Bench trial by an outsider (a visiting Judge from another county) was a miscarriage of justice. To underscore that theme, the prosecutor continually appealed to the emotions of the jury by asking them to heed the cries for help of the victims who had been “crushed by the wheels of justice” and stated that it was up to the jury, as members of the community, to rectify that injustice. Additionally, he played on the jury’s sympathy and prejudices by referring to the ghetto area in which the victims as well as defense witnesses lived and asking the jury to consider that it was more difficult for these victims to testify against other persons of the same background than it would be for persons from other walks of life. The entire summation was fraught with bathos, culminating in a dramatic characterization of the victims as suppliants crying out for help from the jury. 11 It is deplorable that the courts are so frequently required to reverse a criminal conviction because of the improper and inflammatory manner in which the prosecutor conducts the trial (see People v Connette, 101 AD2d 699; People v Connette, 101 AD2d 700; People v Grice, 100 AD2d 419; see, also, People v Whalen, 59 NY2d 273; People v Ashwal, 39 NY2d 105; People v Mott, 94 AD2d 415). The lesson of those cases, apparently slow to be learned, is that the function of a prosecutor goes beyond that of an advocate in that he is charged with the responsibility of presenting competent evidence in a fair and temperate manner in keeping with the requirements of due process. The instructions of People v Ashwal (supra, pp 109-110) bear repeating: “[Slummation is not an unbridled debate in which the restraints imposed at trial are cast aside so that counsel may employ all the rhetorical devices at his command * * * Above all he should not seek to lead the jury away from the issues by drawing irrelevant and inflammatory conclusions which have a decided tendency to prejudice the jury against the defendant [citation omitted!” (see, also, People v Sanchez, 61 NY2d 1022). 11 Regrettably, the trial court had the opportunity to dissipate and prevent the prejudice resulting from the prosecutor’s improper remarks but neglected its responsibility in that regard. When the court abdicates its responsibility, as it did here, “the court has indicated to the jury ‘that there was no impropriety’ (People v Louello, 1 NY2d 436, 439) and with the court’s sanction, they may pursue the line of reasoning suggested by the prosecutor in determining the defendant’s guilt [citations omitted!” (People v Ashwal, supra, p 111; People v Mott, supra, p 419). ¶ All concur, except Hancock, Jr., J. P., and Moule, J., who dissent and vote to affirm, in the following memorandum.